Citation Nr: 1205707	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-39 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for a spinal disability.  

4.  Entitlement to service connection for gastroesophageal reflux disease.  

5.  Entitlement to service connection for asthma.  

6.  Entitlement to service connection for obstructive sleep apnea.  

7.  Entitlement to service connection for medial epicondylitis.  

8.  Entitlement to service connection for colon polyps.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran requested, but subsequently withdrew the request, a hearing before a Veterans Law Judge.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Competent evidence has not been presented establishing onset of coronary artery disease during military service or within a year thereafter, or as the result of a disease or injury incurred therein.  

2.  Competent evidence has not been presented establishing onset of diabetes mellitus during military service or within a year thereafter, or as the result of a disease or injury incurred therein.  

3.  Competent evidence has not been presented establishing onset of a spinal disorder during military service or within a year thereafter, or as the result of a disease or injury incurred therein.  

4.  Competent evidence has not been presented establishing onset of gastroesophageal reflux disease during military service, or as the result of a disease or injury incurred therein.  

5.  Competent evidence has not been presented establishing onset of asthma during military service, or as the result of a disease or injury incurred therein.  

6.  Competent evidence has not been presented establishing onset of obstructive sleep apnea during military service, or as the result of a disease or injury incurred therein.  

7.  Competent evidence has not been presented establishing onset of medial epicondylitis during military service, or as the result of a disease or injury incurred therein.  

8.  Competent evidence has not been presented establishing onset of colon polyps during military service, or as the result of a disease or injury incurred therein.  


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated by active duty, and did not manifest to a compensable degree within a year thereafter.  38 U.S.C.A. §§ 1111, 1112, 1131, 1137, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  Diabetes mellitus was not incurred in or aggravated by active duty, and did not manifest to a compensable degree within a year thereafter.  38 U.S.C.A. §§ 1111, 1112, 1131, 1137, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

3.  A spinal disability was not incurred in or aggravated by active duty, and did not manifest to a compensable degree within a year thereafter.  38 U.S.C.A. §§ 1111, 1112, 1131, 1137, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

4.  Gastroesophageal reflux disease was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).

5.  Asthma was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).

6.  Obstructive sleep apnea was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).

7.  Medial epicondylitis was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).  

8.  Colon polyps were not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate his claims, and has fully disclosed VA's duties to assist him.  In multiple March 2009 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, a March 2009 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the May 2009 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Board notes that no medical examination has been conducted and/or medical opinion obtained with respect to the Veteran's service connection claims.  The Board finds, however, that the record, which does not reflect competent evidence showing a nexus between service and the disorders at issue, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  As outlined in McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as competent evidence has not been presented linking such disabilities to service, as will be discussed in greater detail below.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be awarded for certain disabilities, such as arthritis, arteriosclerotic heart disease, and diabetes, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

The Veteran was without medical abnormality when he was examined and accepted for military service in September 1959.  He denied any relevant medical history at that time.  An August 1961 chest X-ray was without abnormality.  The Veteran sought treatment in October 1961 for vague abdominal pain in the low back.  Physical examination was essentially negative with the exception of pain over his colon.  He was given medication.  In November 1961, he reported pain and constipation of the lower abdomen.  A rash was noted on his penis.  He was given a topical medication.  In March, April, and May 1962, the Veteran again sought treatment for a history of abdominal and urinary symptoms, including a urethral discharge, dysuria, vague abdominal burning, and constipation.  The impression was of possible urethritis or prostatitis.  Again in June 1962 he reported similar symptoms, with the inclusion of occasional low back pain.  Subacute prostatitis was suspected.  On examination for service separation in July 1962, the Veteran was without cardiovascular, gastrointestinal, endocrine, respiratory, or orthopedic abnormalities.  

In May 1964, the Veteran was afforded a VA general medical examination which found no cardiovascular, gastrointestinal, endocrine, respiratory, or orthopedic abnormalities, or complaints thereof.   A chest X-ray was negative for any cardiovascular or related abnormalities.  The Veteran was granted service connection for cystitis/prostatitis based on this examination.  

According to a January 2000 statement from a private physician, Mark B. Levinson, M.D., the Veteran was seen in September 1998 for treatment of neck pain following a July 1998 motor vehicle accident.  According to a June 2000 private clinical notation, the Veteran was involved in another motor vehicle accident in April 2000, again resulting in neck pain.  

An April 2003 treatment summary from Surit K. Sharma, M.D., confirmed a possible diagnosis of obstructive sleep apnea.  That same year, the Veteran was diagnosed with chronic obstructive pulmonary disease.  A March 2004 VA clinical notation confirmed a diagnosis of coronary artery disease.  In an April 2011 treatment summary, a VA health care provider indicated the Veteran had a current diagnosis of obstructive sleep apnea and obstructive lung disease, which was likely smoking related.  The Veteran has attributed his respiratory disabilities to his smoking, which began during service, and his exposure to various gases during military training exercises.  An April 2011 clinical notation confirms current diagnoses of coronary artery disease, diabetes mellitus, back pain, gastroesophageal reflux disease, medial epicondylitis, and colon polyps.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the Veteran's service connection claims.  As noted above, the Veteran's service treatment records are negative for diagnoses of or treatment for the claimed disabilities.  Although the Veteran did report some abdominal and back pain during military service, these symptoms were attributable to his prostatitis, for which service connection has already been granted.  Review of the service treatment records does not indicate he was diagnosed with or treated for any other gastrointestinal or musculoskeletal spinal disabilities at that time.  Likewise, his July 1962 service separation examination was negative for any gastrointestinal or orthopedic abnormality, or any of the Veteran's other claimed disabilities.  Furthermore, the Veteran was without coronary artery disease, diabetes, a spinal disorder, gastroesophageal reflux disease, asthma, obstructive sleep apnea, medial epicondylitis, or colon polyps on VA general medical examination in June 1964.  These disabilities were not diagnosed until the late 1990s or early 2000s, 30 or more years after service separation.  Moreover, no competent medical expert has suggested onset of the Veteran's claimed disabilities during military service, within a year thereafter, or as a result of a disease or injury incurred therein.  In the absence of any evidence to the contrary, service connection for coronary artery disease, diabetes, a spinal disorder, gastroesophageal reflux disease, asthma, obstructive sleep apnea, medial epicondylitis, and colon polyps must be denied.  

Regarding the Veteran's claim of onset of various respiratory disabilities due to exposure to gases during military service training exercises, the Board notes that such allegations are not confirmed in the record.  Assuming the Veteran was exposed to various noxious gases during training on active duty, he was not diagnosed with a respiratory disorder at that time, at service separation, on VA medical examination in 1964, or for many years thereafter.  In the absence of any evidence linking his claimed asthma, chronic obstructive pulmonary disease, or obstructive sleep apnea to any incident of service, service connection for these disabilities must be denied.  Regarding the Veteran's assertion that his respiratory disabilities are related to tobacco use, service connection on such a basis is prohibited where, as here, the disabilities in question arose many years after military service, and are not shown to have had their onset therein.  See 38 U.S.C.A. § 1103.  

The Veteran has himself alleged that his claimed disabilities had their onset during military service, or as the result of diseases or injuries incurred therein.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id.; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The claimed disorders are, however, complex in nature and require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against the award of service connection for coronary artery disease, diabetes, a spinal disorder, gastroesophageal reflux disease, asthma, obstructive sleep apnea, medial epicondylitis, or colon polyps, as none of these disabilities was incurred during active military service or within an applicable presumptive period thereafter.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for coronary artery disease is denied.  

Entitlement to service connection for diabetes mellitus is denied.  

Entitlement to service connection for a spinal disability is denied.  

Entitlement to service connection for gastroesophageal reflux disease is denied.   

Entitlement to service connection for asthma is denied.  

Entitlement to service connection for obstructive sleep apnea is denied.  

Entitlement to service connection for medial epicondylitis is denied.  

Entitlement to service connection for colon polyps is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


